Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 12/10/2021. Claims 31, 38, and 45 are amended. Claim 50 is canceled. Claim 51 is new. Claims 31-49, and 51 are pending examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-49, and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 38 is/are drawn to method (i.e., a process), and claim(s) 31, and 45 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 31, 38, and 45 is/are drawn to one of the statutory categories of invention.
Claims 31-49, and 51 are directed to identifying consumers to receive promotions using statistical model. Specifically, the claims recite training using historical data comprises information regarding at least one transaction associated with each identifier entity of plurality of identifier entities, and wherein each identifier entity is associated with one or more consumer and historical data comprises a number of interactions associated with the identifier entity within at least one time period generate a first expected booking value associated with at least a consumer for a first promotion, the first expected booking value associated with a first indicator representing the consumer not having access to the first promotion; generate, a second expected booking value associated with at least the consumer for the first promotion, the second expected booking value associated with a second indicator representing the consumer not having access to the first promotion; determine a first incremental booking value associated with the first mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as apparatus, consumer device, non-transitory computer readable storage medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the apparatus, consumer device, non-transitory computer readable storage medium perform(s) the steps or functions of training using historical data comprises information regarding at least one transaction associated with each identifier entity of plurality of identifier entities, and wherein each identifier entity is associated with one or more consumer and historical data comprises a number of interactions associated with the identifier entity within at least one time period generate a first expected booking value associated with at least a consumer for a first promotion, the first expected booking value associated with a first indicator representing the consumer not having access to the first promotion; generate, a second expected booking value associated with at least the consumer for the first promotion, the second expected booking value associated with a second indicator representing the consumer not having access to the first promotion; determine a first incremental booking value associated with the first promotion for the consumer based at least in part on 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a apparatus, consumer device, non-transitory computer readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identifying consumers to receive promotions using statistical model. As discussed above, taking the claim elements separately, the apparatus, consumer device, non-transitory computer readable storage medium perform(s) the steps or functions of training using historical data comprises information regarding at least one transaction associated with each identifier entity of plurality of identifier entities, and wherein each identifier entity is associated with one or more consumer and 
As for dependent claims 32-37, 39-44, 46-49, and 51 further describe the abstract idea of identifying consumers to receive promotions using statistical model. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 31-49, and 51.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “How to Identify a Target Market and Prepare a Customer Profile” describes “In order to market your product or service, it is imperative that you tailor your marketing and sales efforts to specifically .

	

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US 20090292568 A1 teaches similar invention which describes Methods, systems and computer-implemented processes for analyzing transactions for fraud are presented. A plurality of risk tables used by a fraud detection model is augmented with temporal change data related to risk variables associated with the plurality of risk tables. The fraud detection model is then executed using the augmented plurality of risk tables to generate a score for transaction data representing a new transaction, the score representing a numerical probability of the existence of fraud based on the fraud detection model. Whenever a similar transaction (i.e. keyed, and same day of week) is evaluated, Model retrieves the statistics information for that category from the risk table. Then the corresponding risk value is determined by the model and is used by the variables. Many variables may be defined based on the risk tables. These variables are then employed to build the model for fraud detection. They may be used directly as inputs to a neural network that executes the model, or to generate more complex variables.

Response to Arguments
6.	Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of identifying consumers to receive promotions using statistical model which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to identifying consumers to receive promotions using statistical model does not add technical improvement to the abstract idea. The recitations to “apparatus, consumer device, non-transitory computer readable storage medium” perform(s) the steps or functions of training using historical data comprises information regarding at least one transaction associated with each identifier entity of plurality of identifier entities, and wherein each identifier entity is associated with one or more consumer and historical data comprises a number of interactions associated with the identifier entity within at least one time period generate a first expected booking value associated with at least a consumer for a first promotion, the first expected booking value associated with a first indicator representing the consumer not having access to the first promotion; generate, a second expected booking value associated with at least the consumer for the first promotion, 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to identifying consumers to receive promotions using statistical model does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “apparatus, consumer .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621